Name: Commission Regulation (EEC) No 62/90 of 10 January 1990 altering the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 1 . 90 Official Journal of the European Communities No L 8/41 COMMISSION REGULATION (EEC) No 62/90 of 10 January 1990 altering the export refunds on oil seeds Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 4013/89 to the information at present known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by the Act of Acces ­ sion of Greece, and in particular Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the exchange rates to be applied in agriculture (4), as last amended by Regulation (EEC) No 63/90 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2216/88 Q, and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the export refunds on oil were fixed by Commission Regulation (EEC) No 4013/89 (8); Article 1 1 . In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Commission Regulation (EEC) No 651 /71 (10) shall be as set out in the Annex hereto. 2. There shall be no refund on sunflower seed . 3 . Certificates fixing the export refund in advance shall be valid from their date of issue until the end of the following month. Article 2 This Regulation shall enter into force on 1 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 280, 29 . 9 . 1989, p . 2. (3) OJ No 125, 26. 6. 1967, p, 2461 /67. (4) OJ No L 164, 24. 6 . - 1985, p . 11 . Is) See page 43 of this Official Journal . O OJ No L 167, 25. - 7 . 1972, p . 9 . Q OJ No= L 197, 26 . 7 . 1988, p . 10. O OJ No L 382, 30 . 12. 1989, p. 22. ( ») OJ No L 75, 30. 3 . 1971 , p. 16 . No L 8/42 Official Journal of the European Communities 11 . 1 . 90 ANNEX to the Commission Regulation of 10 January 1990 altering the export refunds on oil seeds (amounts per 100 kilograms) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross refunds (ECU) :  Spain  Portugal  other Member States 2. Final refunds : Seeds harvested and exported from :  Federal Republic of Germany (DM)  Netherlands {Fl)  .BLEU (Bfrs/Lfrs)  France (FF) ,  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 21,000 23,440 20,000 47,60 52,76 965,74 151,07 178,60 16,813 11,614 32 874 3 408,97 3 235,87 4 626,82 21,278 23,718 20,278 48,25 53,49 979,16 153,21 181,08 17,052 11,810 33 346 3 442,57 3 278,37 4 674,16     